In the United States Court of Federal Claims
                        OFFICE OF SPECIAL MASTERS

*************************
JEFFREY HODDICK,           *
                           *    No. 20-1028V
             Petitioner,   *    Special Master Christian J.
                           *    Moran
v.                         *
                           *    Filed: June 4, 2021
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
             Respondent.   *
*************************
            ORDER CONCLUDING PROCEEDINGS

       Jeffrey Hoddick alleged that the Gardasil vaccine he received on July 12,
2017 caused him to develop autonomic dysfunction and chronic fatigue syndrome.
Pet., filed Aug 17, 2020, at Preamble; ¶ 8. On May 13, 2021, Mr. Hoddick gave
notice to withdraw his petition and requested an order concluding proceedings.

        I.   Procedural History

       Jeffrey Hoddick (“petitioner”) filed a petition on August 17, 2020. After
petitioner filed his initial medical records and the statutory 240-day time period for
the special master’s issuance of a decision in this case, petitioner filed a notice of
intent to withdraw his petition.

      This matter is now ready for adjudication.

       II.   Analysis

      To receive compensation under the National Vaccine Injury Compensation
Program (hereinafter “the Program”), a petitioner must prove either 1) that the
vaccinee suffered a “Table Injury” – i.e., an injury falling within the Vaccine
Injury Table – corresponding to one of the vaccinations, or 2) that the vaccinee
suffered an injury that was actually caused by a vaccine. See §§ 300aa-13(a)(1)(A)
and 300aa-11(c)(1). Under the Act, a petitioner may not be given a Program award
based solely on the petitioner’s claims alone. Rather, the petition must be
supported by either medical records or by the opinion of a competent physician.
§ 300aa-13(a)(1).

       In this case, the petitioner filed some medical records in support of his claim,
but nonetheless, wishes to have his petition withdrawn. Petitioner filed his notice
of intent to withdraw pursuant to 42 U.S.C. § 300aa—21(b) (regarding involuntary
dismissal), protecting his right to file a civil action in the future. See Pet’rs’ Mot.,
filed May 13, 2021.

       Thus, Mr. Hoddick’s petition is WITHDRAWN. This order will be
deemed a judgement for purposes of 42 U.S.C. § 300aa—15(e)(1). The Clerk
shall enter judgment accordingly.

      IT IS SO ORDERED.

                                               s/Christian J. Moran
                                               Christian J. Moran
                                               Special Master




                                           2